Robinson, J.
(concurring specially). In this case it appears that each of three detectives subscribed to a paper in the form of an affidavit purporting to be sworn to before another detective. The chances are that the papers were not sworn to, and that they were merely subscribed. Three of the affidavits charge that at a certain time and place Lillie Doe made improper advances to them, and so they characterized the place in which she lived as a bawdyhouse. On the affidavits, without any finding of facts or any adjudication, the defendants were enjoined from continuing to do wrong. They were told not h> do it again, and that was all right. The judge likewise issued an order for the sheriff to take possession of their home and to lock and hold the same; that is, to throw the defendants out of their home onto the street without a moment’s notice. That was dead wrong. If a bad person can be thrown out of his home in that way, a good person-i-a judge of the Supreme Court — may be thrown out in the same manner. No person has any security. It is said such a procedure has been sanctioned by the United States Supreme Court. Mugler v. Kansas, 123 U. S. 623, 7 Sup. Ct. 273, 31 L. Ed. 205. The Kansas case was under a common nuisance act providing that—
“Upon a' judgment of any court having jurisdiction finding a place to be a nuisance, the proper officer shall be directed to shut up and abate the same.”
In reasoning the court says:
“Nor is the court required to adjudge any place to be a common nuisance simply because it is charged by the state to be such. It must first find it to be of that character; that is, (the court) must ascertain, in some legal mode, whether * * * the place * * * is being so used, as to make it a common nuisance.”
In this case it does not appear from the warrant of seizure or from any document that the court had made a finding or adjudication as to whether or not the place is a common nuisance. Without first giving defendants an opportunity to be heard, the sheriff is ordered to take *632possession of the house and shut it up and throw them onto the sti-eet. That is not due process of law, and it is. a violation of the constitutional guaranty against unreasonable searches and seizures. Due process of law does not mean than an accused party is granted a trial by jury. It does mean .that he cannot be thrown out of his house without some hearing or some form of trial. “In judicial proceedings the law of the land requires a hearing before condemnation.” Here is the forceful language of the Supreme Court of the United States:
“That a man is entitled to some notice before he can be deprived of his property is an axiom of law to which no citation or authorities would give additional weight.” Roller v. Holly, 176 U. S. 398—409, 20 Sup. Ct. 410, 44 L. ed. 520; Pennoyer v. Neff, 95 U. S. 714, 24 L. ed. 565; Stuart v Palmer, 74 N. Y. 183, 30 Am. Rep. 289.
Very easy it would have been for the court to have issued an order to show cause and to have given defendants some hearing and to have confronted them with .the witnesses against them. But the prosecution is under a statute which does not contemplate or provide for any such hearing. Comp. Daws, § 9646. The statute is to the effect that on ex parte affidavits stating certain things the judge shall issue a warrant to dispossess all the parties of their homes without first giving them any opportunity to be heard. The statute is clearly void, and it is void under the decisions cited in the Kansas case. The court there said:
“Nor is the court required to adjudge any place to be a common nuisance simply because it is charged by the state to be such. It must first find it to be of that character; that is, must ascertain in some legal mode, whether the place in question has been or is used so as to make it a common nuisance.”
For those reasons the order of seizure should be reversed.